Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 08, 2019

The Court of Appeals hereby passes the following order:

A19A0932. WANDA GALANTE et al. v. ADRIENNE MEDLIN et al.

      Adrienne Medlin and Ashley Fay (the “Plaintiffs”) filed suit against Wanda
Galante and P.D.Q. Property Management, Inc. (collectively, the “Defendants”). In
their complaint, the Plaintiffs sought expedited relief to compel the Defendants to
provide them access to inspect various books and records of The Meadows Unit
Owners’ Association, Inc. (the “Association”).1 The parties entered into an interim
consent order on December 12, 2017, whereby the Defendants agreed to grant the
Plaintiffs access to the requested documents. On December 21, 2017, the Plaintiffs
filed a motion for contempt, alleging that the Defendants had violated the terms of the
interim consent order, which the trial court granted.
      Thereafter, the Plaintiffs filed a motion for attorney fees pursuant to OCGA
§ 9-15-14 against the Defendants. In an order dated October 1, 2018, the trial court
awarded the Plaintiffs $15,328.92 in attorney fees against the Defendants, jointly and
severally, based on sanctionable conduct under OCGA § 9-15-14 (b).2 The Defendants
then filed the instant direct appeal. We, however, lack jurisdiction.
      An appeal from a trial court order awarding OCGA § 9-15-14 attorney fees must
be initiated by filing an application for discretionary review. OCGA § 5-6-35 (a) (10),

      1
         The Plaintiffs also filed suit against the Association. On April 4, 2018, the
Plaintiffs and the Association filed a consent dismissal of all pending matters between
these parties based on the terms of a settlement agreement.
      2
         Although the Plaintiffs’ claims against the Defendants remain pending below,
the trial court directed the entry of judgment pursuant to OCGA § 9-11-54 (b) in its
October 1 order granting the Plaintiffs’ motion for attorney fees.
(b); Capricorn Systems, Inc. v. Godavarthy, 253 Ga. App. 840, 841-842 (560 SE2d
730) (2002). “Compliance with the discretionary appeals procedure is jurisdictional.”
Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
Although a discretionary application is not required to appeal a § 9-15-14 fee award
that is “appealed along with other, directly appealable matters,” no directly appealable
matters have been appealed in this case. See Ledford v. Mobley, 321 Ga. App. 761, 762
(743 SE2d 461) (2013). Thus, the Defendants’ failure to follow the discretionary
review procedure deprives us of jurisdiction over this appeal. See id.; Capricorn
Systems, Inc., 253 Ga. App. at 842. Accordingly, this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/08/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.